DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The examiner notes that claims 9-15 are directed to a “system”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5-9, 14-17, 35 and 36, the recitation: “at least a first component and a second component of the following three components: a source array, a destination array, or an actuator” is unclear. 
It is unclear: (i) if the at least the first component and the second component, each includes one of the three components: a source array, a destination array, or an actuator; (ii) if the first component and the second component in combination includes one of the following three components: a source array, a destination array, or an actuator; (iii) if applicant means at least a first component and a second component, wherein each includes components selected from the group consisting of a source array, a destination array, and an actuator; (iv) or applicant means something else. 
It appears that the limitation recites the alternative limitations in a form of improper Markush group. 
Claims 14-16 are unclear. Claim 9 is directed towards a device claim. It appears that claims should recite: “… determined by the method of claim 1” as in claims 6-8. 
Claims 34 and 35 are unclear. Claim 17 is directed towards a non-transitory computer readable media claim. It appears that claims should recite: “determined by the one or more non-transitory computer-readable media of claim 17” as in claim 36” or “… determined by the method of claim 1” as in claims 6-8. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

      Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 9-36 are directed to a series of steps carried out by a generic processor/computer device(s).  The Court (Alice Corporation Vs CLS Bank) determined that an instruction to apply abstract idea using some unspecified generic computer/controller is not patent-eligible. Some claims recite for instance: a liquid handler. However these devices are generic devices are not further structurally limited by any other specific structural elements. 
Regarding claims 1-8, while the claim is about a plurality of components, the claimed steps are not recited as being performed by a machine. Each of the recited steps appears to be broad enough (based on broadest reasonable interpretation) to encompass being done mentally or by hand. For instance, determining could be done mentally or could be verbal or by pencil and paper. Determining steps do not appear to utilize any machine. The step can be easily by taking mental notes. 
The preamble of claim 1 does not even positively set forth the environment in which the claimed process may be applied. However, they merely recite a field in which the method is intended to be applied (A mere field-of-use recitation is generally insufficient to render an otherwise ineligible method claim patentable. This means the machine or transformation must impose meaningful limits on the method claim’s scope to pass the test). It is clear from the specification that the method is implemented by a computer/software/processor. The examiner requires applicant amend the claims to clearly indicate that the claimed steps are implemented by, for e.g. a computer/controller (e.g., determining, using/via a computer, desired…)
Regarding claims 1-36, the claimed inventions are directed to purely data gathering and manipulation without significantly more. The claims recite nothing but data gathering; analysis of the data (barely); and manipulation of the data. 
Claims are all directed towards planning something by making series of determinations. None of the claims actually recites actually carrying out the plan determined by the series of determinations. 
None of the claims recites anything integrated into a practical application (again, just the plan, no actual running of the system) with significantly more.
Such inventions were ineligible even before the Bilski/Alice decisions. See for instance:  In re Grams, 888 F2d 835 (Fed Cir. 1989); In re Walter, 618 F2d 758 (Fed Cir. 1980); and In re Abele and Marshal, 684 F2d (Fed Cir. 1982).  
The judicial exception is not integrated into a practical application because instant claims are about purely data gathering and manipulation without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception simply because claims recite nothing but data gathering; analysis of the data (barely); and manipulation of the data.
The generic machine-readable storage medium recited in some claims is also not considered enough tie to another statutory category, i.e. in this case, a machine. 
Processes are eligible for patent protection under 35 U.S.C. § 101 if they are not directed to an abstract idea.  See Bilski v. Kappos, 95 USPQ2d 1001 (U.S. 2010) (clarifying the standards for subject matter eligibility). Based upon consideration of all the relevant factors with respect to the claim as a whole, they are deemed to claim an abstract idea and are rejected under § 101.  The claims are directed to the abstract idea of determining a data change.  Although some claims recite "a storage device" or “one or more processors,” these are not involved in any of the significant problem-solving elements of the claim.  Rather, they are merely involved in passive non-significant data storage and/or gathering and manipulation.  Nominal recitations of structure in an otherwise ineligible method fail to make the method a statutory process.  Gottschalk v. Benson 409 U.S. 63, 70-72 (1972).  The claims also do not transform any article into a different form; rather, they only manipulate abstract data elements.  Thus, there is no clear evidence from which to conclude that the claims are not principally drawn to an abstract idea.  The examiner recommends amending the claim to require that the problem-solving aspects of the claim (i.e., significant data manipulations; rather than mere data inputting, receiving, transmitting, outputting, etc.) are performed by a particular machine in order to overcome this rejection.
Furthermore, in order for a method to be considered a "process" under §101, a claimed process must either: (1) be tied to another statutory class (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  
If neither of these requirements is met by the claim, the method is not a patent eligible process under §101 and is non-statutory subject matter. Note that the tie to another statutory class should be in the body of the claim, and substantive.
There are two corollaries to the machine-or-transformation test.  
First, a mere field-of-use limitation is generally insufficient to render an otherwise ineligible method claim patentable.  This means the machine or transformation must impose meaningful limits on the method claim’s scope to pass the test.  
Second, insignificant extra-solution activity will not transform an unpatentable principle into a patentable process.
Thus, a specific machine or particular transformation of a specific article in an insignificant step, such as data gathering or outputting, is not sufficient to pass the test.  If neither of these requirements is met by the claim, the method is not a patent eligible process under 35 USC 101 and is non-statutory subject matter.
Nominal recitations of structure in an otherwise ineligible method fail to make the method a statutory process.  The use of a specific machine or transformation of an article must impose meaningful limits on the claim’s scope to impart patent-eligibility.  
Furthermore, the involvement of the machine or transformation in the claimed process must not merely be insignificant extra-solution activity. Incidental physical limitations, such as data gathering, field of use limitations and extra solution activity is not enough to convert an abstract idea into a statutory process (In re Bilski, 88 USPQ2d 1385, 1385 (Fed Cir. 2008)).  Basically, nominal or token recitations of structure in a method claim do not convert an otherwise ineligible claim into an eligible one.  It is further noted that the mere recitation of a machine in the preamble in a manner such that the machine fails to patentably limit the scope of the claim does not make the claim statutory under 35 USC101.
The claimed subject matter is not limited to a particular/specific process (application), apparatus or machine. To at least qualify as a statutory process, the claims should require use of a machine (providing a non-generic structure) within the steps of the claimed subject matter and/or require transformation of an article to a different state or thing. Insignificant extra-solution activity (mere alteration of a model by parametrizing: pure mathematical procedure) in the claimed subject matter will not be considered sufficient to convert a process that otherwise recites only mental steps into statutory subject matter. The examiner respectfully reasserts that the instant claims are drawn only to an abstract/conceptual process that only manipulates, what appears to be a set of data and, therefore, are not directed to statutory subject matter. There is nothing that can be considered “significantly more” recited in the claim.
Lastly, tying a claim to a specific machine or transformation must not be merely “insignificant extra-solution” activity. The Bilski Court (Oct 08) may not have elaborated on the definition of “insignificant extra-solution activity.” However, the Court stated that the examples include: adding a final step. In the instant case, the parametrizing the model. 
Note: In addition, the ISR does not make determination on subject eligibility as set forth in the US law/patent practice. 

Prior Art
The closest prior art of record is US20040120855; US20090218481; US20130029856; or US20170175184. Other pertinent prior art references are cited in PTOL892. The international search report and the references cited in the report were also carefully review.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        12/16/22